Transfers of defence-related products (debate)
The next item is the report by Mrs Rühle, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a directive of the European Parliament and of the Council on simplifying terms and conditions of transfers of defence-related products within the Community - C6-0468/2007 -.
rapporteur. - (DE) Mr President, unfortunately, this is yet another agreement at first reading - but I expect Mrs Weiler will talk about that later.
We must take the opportunity to reach a compromise under the French Presidency. Currently, armaments are not covered by the rules on the internal market, which means that all such products need to be licensed individually: from simple products such as screws or elements of uniforms, all the way up to highly complex weaponry, everything requires an individual licence. 27 different national systems issue these individual licences, and we are now trying to simplify and harmonise the matter, in order to provide greater clarity and so that the real work - namely inspections - can focus on the complex systems: in other words, so that, rather than having to monitor everything equally by means of individual licences, we can really concentrate on what is essential.
Nevertheless, it is quite clear that any such simplification must not weaken the Member States' responsibility for arms exports and for monitoring them: absolutely not. This responsibility is mainly concentrated in the licensing procedure. The licences lay down restrictions on use and end-use, which are a fixed component of the product and its supply and which the recipient is obliged to comply with. A European regulation must strengthen this responsibility on the part of the Member States, as well as requiring them all to use the same procedure.
Simplification in a field as sensitive as this absolutely must take account of the fact that there are repeated contraventions in the EU against the restrictions on exports to third countries. Weapons from the EU are being used in countries notorious for their violations of human rights, such as 82 armoured military vehicles that, in September 2006, were exported via France and Belgium to Chad, contrary to EU law. Previously, although Member States could, on paper, require the recipient to comply with the end-use clauses, they had no practical recourse against a recipient in another Member State that re-exported the goods contrary to the restriction.
For example, the NGO Saferworld has noted with regret that Romania has no effective sanctions against contraventions of the national weapons transfer system. With this directive, we want to change that. With this directive, we have strengthened the Member States' responsibilities. Nevertheless, it must be noted that the directive is based on internal market legislation, on Article 95 of the EC Treaty - in other words, on the first pillar of the treaty, which has unfortunately made it impossible to directly include foreign-policy agreements under the second pillar, such as the European Code of Conduct on arms exports. Even so, we have a clearly worded recital that makes it plain that it is the Member States that bear the responsibility in this field.
My main concern as the European Parliament's rapporteur was to increase transparency and democratic controls, in order to prevent contraventions or, if they do occur, to punish them. The preconditions for facilitating arms transfers are strengthened responsibility on all sides and greater mutual trust.
In particular, we have strengthened two licensing procedures - first the global authorisation and second the general authorisation - and, in so doing, have laid down clear obligations for businesses seeking a general authorisation. In future, these businesses will have to be certified, as the only way of obtaining general authorisations. Certification will require seamless accountability from the business up to the highest management levels with regard to compliance with the export restrictions imposed. Member States are required not only to withdraw certification from businesses that fail to comply with these restrictions, but also to punish them. In future, a list of businesses with general authorisations will be published in publicly accessible registers, which will provide the public with greater transparency and monitoring options. General authorisations will also have to be published, with all the obligations they include.
All the Member States must use the same criteria for the certification of businesses: this is a particularly important point. The directive will therefore increase the pressure on Member States that have so far authorised and managed arms exports with no visibility. This means that a field that, according to Transparency International, is particularly prone to corruption will for the first time be properly transparent.
Vice-President of the Commission. - (DE) Mr President, ladies and gentlemen, today we are taking a big step towards an internal market for defence-related products. At the same time, though, we are not taking away the right of the Member States to make their own decisions regarding their export policies in this sensitive sector. This is the only possible solution for a very difficult matter, and I would specifically like to thank the rapporteur, Mrs Rühle, for her hard and efficient work. I am also grateful to the shadow rapporteurs, who can take considerable credit for today's success.
I would also like to extend my thanks to the French and Slovenian Presidencies, who ensured that the negotiations in the Council made such rapid progress: it truly is remarkable that we have managed to adopt such a difficult proposal in less than a year - as early as today.
Who would have believed, ten years ago, when the Commission first raised the idea of an internal market for defence-related products, that they would actually manage it? I do not think that many people believed it, but our perseverance has paid off. We are on the verge of a breakthrough: the Member States will no longer regard other Member States as third countries for the purposes of arms exports, but as partners, which will be a clear and politically important declaration on European integration.
The economic importance of this is also not to be underestimated. Taxpayers' money will in future be used more efficiently, because specialisation will take the place of the currently customary duplication of work, which is more expensive. Our industry will be more competitive at international level: this applies particularly to small and medium-sized enterprises, which will find it easier to access this market thanks to the clearer, more predictable rules.
Finally, the Member States' armed forces will also have greater security of supply and greater choice in the quality of their weaponry - quite easily, if they can buy within the European Union, which should be an incentive to purchase European goods rather than looking outside Europe.
Lastly, I am also expecting that we will all gain in terms of security. We are making real savings on intra-Community checks, which will give the Member States additional resources to step up checks on exports to third countries. I would reiterate what Mr Rühle just said regarding current practice, and I entirely agree with her that more checks are needed in this connection. Many people have worked very hard to achieve this result, and today we have achieved it together. I am much obliged to all of you for that.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (DE) Mr President, Commissioner, Mrs Rühle, let me express my sincere thanks to Mrs Rühle. In common with the Commissioner, I too - on behalf of the Committee on Industry, Research and Energy - believe that we need better initial conditions for the arms industry. Given the level of competition, particularly coming from the United States of America, we need this level competitive playing field.
That does not mean - as has already been said - that there is no need for the various Member States to have their own principles concerning arms exports, but we need to have simplified procedures where necessary and possible, not least in the interests of reducing red tape.
It is worth reiterating that we need transparency. It will increase the sense of security, simplify the procedure, and also make it easier to uncover possible abuses than in the current circumstances.
There must, of course, be regular checks to make sure that the rules and principles that have been agreed are being complied with, which will naturally need to be recorded in the various commercial documents.
Finally, I would just like to emphasise that we cannot do without sanctions, not because we necessarily want to impose sanctions but because we want to make it quite clear that, if we are to have simplified rules that suit the industry, there also, in return, needs to be more pressure to ensure that those rules are kept. In that sense, I think this is a very good report, and we are really taking an important step towards an internal market for defence-related products.
on behalf of the PPE-DE Group. - (FR) Mr President, I am really delighted with the adoption of this draft directive, since, for the first time, a Community instrument is going to simplify transfers between Member States in an extremely sensitive area, that of defence-related products.
This is a real step forward for the internal market in defence equipment. We owe it both to the work of Parliament, and, in particular, of our rapporteur, Mrs Rühle, and to the efforts that have been made by the Council and the Commission since our discussions, a month ago, since we voted in the Committee on the Internal Market and Consumer Protection.
This text has a twin objective: an industrial policy objective - and this is excellent for the arms industries in Europe - and an internal market objective, which is to facilitate the movement of these products while taking account of their specific characteristics.
Indeed, we have struck a balance that enables us to guarantee that the Member States' security interests will be preserved, since continuing reference is made to Articles 30 and 296 of the Treaty, and that the Member States will be able to pursue the intergovernmental, letter-of-intent-type cooperation that is under way. This text goes a long way to increasing the mutual confidence between the Member States, with regard to transfers, thanks to certification and to the development of general and global licences. Exports to third countries are very clearly excluded from this text, and a clear distinction is made between the first pillar, relating to the internal market, and the second pillar.
And actually, I believe that this directive should be welcomed all the more since, at the same time, that is, last week, 8 December, the Council adopted the common position on the code of conduct, and it made this code of conduct binding, after it had been at a standstill for three years. This was a request by Parliament, and today it is fulfilled.
In the same way, this text is part of a revival of the European Security and Defence Policy, which the European Council just decided on on Friday, and, for example, we shall succeed in achieving this famous objective, 60 000 men in 60 days. It is clear that we are making both good savings and good external policy.
I think the rapporteur and the previous speakers have highlighted the main features of this proposal for a European Parliament and Council directive.
It deals with the recognition that arms and munitions also come under the internal market, though subject, of course, to a number of restrictions. These are not normal goods - they are not sweets or leisure goods - but objects that need to be carefully controlled.
There are, of course, restrictions in the Treaty itself, in Articles 30 and 296, which give the Member States significant responsibilities in this area. The fact that we have a common market does not stop the Member States from being obliged to comply with safety standards and having the right to enforce them when their own safety is threatened.
The work that was carried out in the Committee on Legal Affairs and the committees issuing opinions that collaborated with it, with the agreement of the Council, under the expert management of the rapporteur, Mrs Rühle, was highly positive.
In my view, the text that we are presenting today is well balanced. Basically, although a large number of amendments appear on paper, today we are confining ourselves to just one - Amendment 63, which is the one that sums up the spirit of the compromise. The content and wording of this amendment are consistent and will enable this whole market to operate effectively.
Mr Toubon has pointed out that this is in relation to other international texts. These include the adoption, or rather the signing this month of the Oslo Convention banning cluster munitions, as well as the Convention restricting anti-personnel mines and a whole series of international agreements and even European Union legislation designed to restrict the use of weapons. I believe our model is not one of free movement of arms at any time, but a regulated market controlled both by the Member States and, from now on, by the EU institutions themselves.
on behalf of the UEN Group. - (PL) Mr President, the opinion on the Directive of the European Parliament and of the Council on simplifying the terms and conditions of transfers of defence-related products within the Community is certainly a necessary document. I should like to thank Mrs Rühle for all her hard work in developing it.
The Directive simplifies the activity of the common market. It also enhances its competitiveness whilst not limiting provisions derived from the specific circumstances of a particular country. It protects the international commitments of the European Union and its Member States concerning trade in defence-related products. The provisions adopted may hinder the activities of SMEs due to the formal requirements involved. This should therefore be borne in mind when reviewing implementation of the Directive. In view of the significant technical advances made and the acceptance of new commitments, for example in the area of anti-personnel mines and cluster munitions, the Common Military List of the European Union should be constantly updated.
The amendments tabled are sound. Repetition should be avoided.
We support this Directive.
on behalf of the GUE/NGL Group. - (DE) Mr President, the main aim of the Commission's proposal for this directive is 'the smooth functioning of the internal market'. Its goal is to facilitate intra-European arms exports, which also, of course, affects arms exports outside the EU. In essence, it means that arms exports will increase, and Mrs Rühle's report does nothing to change this basic direction taken by the directive. There are some positive amendments, such as the exclusion of anti-personnel mines and cluster munitions. This is - and even the European Parliament's press release says so - clearly about strengthening the European arms industry against external competition. It reinforces the trend towards the oligopolisation of the EU's arms industry, as only six EU states have a major military-industrial complex: Germany, France, the United Kingdom, Sweden, Italy and Spain. Above all, this is about giving those countries export aid. Intra-Community arms exports also mean arms exports to states at war, such as the United Kingdom in Iraq and Germany in Afghanistan.
If one looks at recital 24 of the directive, even the Code of Conduct, which has now happily become legally binding, is left to the discretion of the Member States. It states, 'as the decision to authorise or deny an export is and should remain at the discretion of each Member State, such cooperation should only stem from the voluntary coordination of export policies'. We do not need assistance for the arms and military market, we need a directive on disarmament and weapon conversion.
Mr President, I am a keen supporter of the EU's internal market, but defence-related products are not the same as other goods and services. When a country exports defence-related products it takes a particular stance on foreign and security policy issues by so doing and it must be able to take responsibility for this. The justifications given for the Commission's proposal for a new system for transfers of defence-related products are efficiency and security of supply, and the rapporteur, Mrs Rühle, supports the Commission in the main. This is a misleading argument. If the Treaty of Lisbon is carried through by Europe's powerful elite against the rules of democracy, which seems likely, this proposal that we are currently debating will be a major step towards military union. Let us not allow this to happen. Intergovernmental solutions in this area are the way forward that is compatible with an independent national foreign and security policy. They work. The Nordic countries are currently in the process of beginning negotiations on these issues. Thank you for the opportunity to speak.
Mr President, as coordinator for the Committee on the Internal Market and Consumer Protection, I very much welcome this proposal and thank Jacques Toubon and Heide Rühle. These two people, particularly with Heide Rühle's leadership, have represented our group interests extremely well.
As many of you know, I am very passionate about the internal market. However, I am also very passionate about the fact that Member States must have complete control over defence and the procurement of defence equipment, in their own national interests. The benefit of this proposal is that we have skilfully combined the two things. I thank the rapporteur, and indeed the Council, for accepting amendments that reinforced the fact that Member States will continue to have complete control over export licence conditions, the product concerned, how that product is used and where it goes.
On the other hand, as an enthusiast of the internal market, and particularly as someone who represents an area with many small manufacturing businesses which are very active in the defence sector - and Britain has the largest defence manufacturing sector in the European Union - I must say that this proposal will be of major benefit to companies that are working to meet large, complex defence contracts. There will be no need for the sort of bureaucracy that the Commission has, quite rightly, identified. According to its statistic, which you heard earlier, around 11 000 licences are currently issued annually, and not one has been refused since 2003. Effectively, what we are doing is to simplify the process so that we can actually address proper control, instead of issuing pieces of paper that really do not make a single bit of difference to the SMEs concerned. So, at a time when we have also approved the Small Business Act, we are looking to move the single market forward and to improve the industrial base.
This is a very worthwhile proposal, and I am sure the House will support it tomorrow.
(NL) Mr President, Commissioner, ladies and gentlemen, I too should like to express my thanks to the rapporteur, Mrs Rühle. To the Socialist Group in the European Parliament, it was paramount in the negotiations that the directive should not only create a more level playing field for industry, but that it should also ensure more transparency, control and proper compliance.
Moreover, it is of key importance to my group that, as we simplify the conditions for transferring defence-related products within the Community, due consideration should be given to the implications this can have for third countries, in this case with a view to the possible transit of weapons to developing countries.
This is why, during the negotiations on the new licensing system for defence products, we argued in favour of improving control at Europe's external borders and of a system that can by no means stand in the way of cooperation of Member States in the framework of the code of conduct on arms exports.
During the negotiations, the Council shared this Parliament's wishes that it should become clearer who is buying and selling defence products and which rules and conditions these should comply with, and that clear sanctions should be put in place when companies fail to keep to the agreements, including barring them from the market.
During the previous plenary debate in Brussels, I argued in favour of translating the voluntary code of conduct into a legally binding instrument. I was pleased to find out that, last week, the Council decided in favour of this, in combination with stricter rules for the export of weapon components. At this rate, Europe will soon be able to set an example when it comes to transiting defence products, which is desperately needed.
(SV) By improving the market, which this will do, we are promoting opportunities for the defence industry on the European market. Previous licensing schemes, as we have heard, have been complicated and burdensome from an administrative point of view and they have also made it difficult to distinguish between loyal cooperation partners in our neighbouring countries and new players from third countries. This is changing now as a result of the cutting back of the barriers to transfer and the harmonisation and simplification of the rules, something that will, of course, benefit market-driving countries.
My country has a highly competitive defence industry and we have good credibility in an international context with regard to peace-keeping operations and efforts to promote democracy. For this reason, it has also been extremely important for us, for me as well as my government, to retain 100% Swedish control over exports to third countries. We cannot under any circumstances accept a situation whereby countries with a more tolerant attitude towards undemocratic and belligerent states buy weapons from Sweden in order to then export them on again, beyond Swedish control.
We want guarantees that the defence-related products we sell will not fall into the wrong hands, and the introduction of what are known as end-user certificates provides those guarantees. For that reason I support the compromise tabled in plenary with great confidence and I would like to thank everyone involved for their excellent work.
(DE) Mr President, ladies and gentlemen, I very much appreciate Mrs Rühle's efforts, and I will probably vote in favour tomorrow, but I do still have certain substantive and procedural concerns.
The common market in defence-related products and the promotion of competitiveness are not, in my view, an end in themselves. We in the Socialist Group in the European Parliament do not want a remilitarisation of the European Union: we are trying to achieve something else through this law. We want greater transparency, and that is what we are getting. We want more efficient cooperation between the Member States, which will also result in reducing the costs of national defence budgets. And it should not be underestimated - I am addressing this particularly to one side of the House - that, above all, these binding rules will help to prevent corruption. We all know how prone to corruption this sector can be.
Another positive outcome from the negotiations was that the strict export restrictions of some countries, such as Sweden and Germany, have not been eroded.
There are still two drops of bitterness, though: my proposal that democratic control should, for the first time, be implemented via parliamentary monitoring was unfortunately rejected in the Committee on Internal Market and Consumer Protection; and the second bitter point is that we could not re-submit this proposal, because we had not had a proper parliamentary debate. We are not talking here about plimsolls, but about dangerous, hazardous goods, and I therefore feel that informal trialogues - as they are so innocuously called, whether they relate to the climate-change package or to toys or to other laws - do not belong in a modern parliament.
(RO) I would first like to begin by congratulating the rapporteur, Mrs Rühle, and the shadow rapporteur from the Group of the European People's Party (Christian Democrats) and European Democrats, Mr Toubon, for the excellent job they have done, bearing in mind the technical nature of this report.
Mr President, at the moment we have 27 national defence equipment markets; in other words, we are faced with an inefficient use of resources. A vote in favour of this proposal for a directive may mark a significant step for Member States in terms of defence-related aspects. It would implement a new scheme of standardised licences for defence-related products.
Member States need to decide to set out the terms and conditions for each type of licence, including the types of products regulated by each, based on the companies which use the licences. If a company wishes to purchase a product based on a licence issued in another Member State, this needs to be certified by its own Member State. Creating different types of licence for transferring defence-related products and services within the EU would reduce the barriers which currently impede the free movement and exchange of defence-related products within the internal market, while also making competition less distorted.
Implementing these measures is only one part of a huge initiative intended to increase and facilitate the frequency with which security and defence-related public procurement projects will be undertaken, obviously in accordance with international conventions.
I would like to conclude by expressing my confidence that the compromise amendments which have been reached following negotiations will provide a happy medium benefiting everyone. Thank you.
Mr President, while many elements of an efficient single market may be welcome, defence and thus by extension defence industries are a very special case: they have a unique national strategic importance.
As others have mentioned, six out of 27 EU countries account for more than 80% of defence spending and for 98% of research and development. These six countries are already developing common licensing arrangements under a voluntary framework. So I have to ask why the Commission thinks it is so important to have a directive of this nature.
I have to admit that is seems innocuous. As far as I can see, it does not create Community competence in the defence trade. Defence industrial interests that I have consulted seem relaxed about it, but Ms Rühle thinks it is all about sanctions and export controls, and Commissioner Verheugen has endorsed this view. Mr Toubon emphasises that exports are outside the text.
I notice that the Commission will be charged with reviewing implementation of the directive and will evaluate its impact on the development of a European defence equipment market and a European defence technological and industrial base. It would be extraordinary for the Commission to spend so much time on such a project if it were merely intended to simplify rules and procedures.
It seems curious to me that, while the UK contains the largest defence industry of all the EU countries, there is very little in this directive of any benefit to the United Kingdom. Indeed, there is added bureaucracy, and a new concept of certified companies will have to be introduced. I am not sure that it is sufficient justification for a directive that it can be regarded as just fairly harmless.
It is certainly a step in the direction of greater EU involvement in defence. We should have reassurance that the commercial and industrial gains are of such importance that they justify such a piece of legislation and that, while barriers to intra-Community trade are being lowered, there are no additional hidden obstacles to defence trade with countries that are outside the EU. I would like assurances from the Council and the Commission on this point.
Mr President, I would like to salute the directive under discussion for taking an important step towards simplifying the bureaucracy of the national regimes on defence-related transfers within the Community.
I appreciate that the directive will accomplish its objective: diminishing uncertainty concerning the circulation of this type of product throughout the Community while retaining national decision-making in the matter.
It will also help bring about, even if not directly, uniformisation and standardisation in a very diverse market, thus ultimately helping integration in the field of defence, security and foreign policy within our Union. The problem will be in practical application, meaning that the standards now introduced should not be nullified through exceptions, which in turn cannot be completely eliminated, given the sensitivity of the matter.
I conclude by saying that the directive under discussion, or rather its future improvement, will also be useful in indicating the limits of further integration in the field of defence and security acceptable to the Member States at a given moment in time.
- (PL) Mr President, I do not agree with the approach put forward by Mr Van Orden, and should like to explain why. We are considering regulation of a particular sector of the economy, harmonisation, simplification of procedures, cohesive rules for enterprises, and also rules of procedure on external markets. This is therefore also an important area from the point of view of the economies of individual Member States. Granting greater freedom to countries provides an opportunity for them to exploit these potential possibilities. In addition, all this is important too in terms of our position on the international markets. I should like to highlight that neither the European Parliament of which we are Members, nor the European Union itself are insensitive to the general situation in the world and in its individual regions. We are not insensitive either to issues relating to peace and conflict.
Vice-President of the Commission. - (DE) Mr President, ladies and gentlemen, I would like to make two brief comments.
Issues surrounding the control of arms exports in countries outside the European Union, disarmament, and arms control in general, cannot be dealt with in an internal market directive. They could only be dealt with if we had not just a common, but a Community, foreign and security policy in the European Union - and we do not. For that reason, we need to stick to what we can do, which is my second comment.
As long as we in the Member States of the European Union consider armed forces to be necessary, and as long as we believe that we can only guarantee our security by maintaining - or perhaps we should say by also maintaining - armed forces, European taxpayers will have a right to expect to get as efficient a service as possible for their money. The European market in defence-related products is quite simply inefficient: it wastes an unbelievable amount of money that would be better used to purchase more modern, higher-tech weapons that would be better for the armed forces, and that would be better used to improved Europe's security. If you ask yourselves how it can be that European defence, in total, costs almost 40% of the US defence budget, and yet the efficiency and performance of the European armed forces are less than 10% of the US forces, then you will see where the problem lies. It lies, amongst other things, in the fact that we have this unnecessarily complex and expensive system of licensing for the intra-Community arms market.
Simply by doing away with the licences we currently still have, we will be able to save EUR 450 million a year, just from that one action. For the Member State to which Mr Van Orden referred and which would in future be able to spend a significant proportion of the savings on its own defence budget, that was at any rate reason enough to support the Commission's proposal. We must draw attention to the improved performance of the European market in defence-related products, in other words to the improved efficiency of our defence and security - because that is what it comes down to in reality - and to the reduction in our dependence on arms from countries outside Europe. There is a parallel directive to this one, namely the Directive on defence procurement, which is yet to be debated in Parliament. The Commission deliberately presented these two directives as a package, because the two measures will only be fully effective if the second part is adopted. I would therefore, in conclusion, ask you to adopt not only the present draft, but also the forthcoming draft on European defence procurement.
rapporteur. - (DE) Mr President, I, too, would like to reiterate that this is an internal-market directive and not a foreign-policy directive: I think that is a very important point. In the foreign policy field, we would simply not have the opportunity to adopt a directive: in such matters, Parliament is only consulted, and cannot participate in codecision. On a directive based on the internal market, we have full codecision powers and have therefore been able to bring transparency to a sector that has previously been too much in the shadows.
I would just like to respond to Mr Pflüger, who raised the threat of oligopolisation: what do we have at the moment? We have the ILO, within which the larger states are already working together and have made transport between each other easier. What we are now doing is opening up the entire internal market according to transparent rules, with obligations with respect to Member States and businesses, and in so doing we are actually counteracting this oligopolisation, so your argument just does not hold water.
To answer the other question as well, namely on what we are doing to ensure that this directive is implemented, in other words to enforce it, and on what we will do regarding derogations: with regard to implementation, the Commission will report to Parliament regularly, since it is clear to all of us that we are entering uncharted waters here, and this step must also be supported by regular checks and by building trust among the Member States.
All of this is laid down in the directive. As far as amendments are concerned, we as a committee insisted - and I think this is very important - that amendments could only be made with the agreement of the Commission and Parliament, so there will only be exceptions if Parliament agrees to them. That gives us a regulatory procedure with controls, and I think that, too, is an important step forwards, because that is precisely what we want to achieve: standardisation of this sector, clear, transparent rules, comprehensibility and better controls.
As I see it, we can achieve all of that on the basis of the internal market, and we could not have achieved it on any other basis, which means that I really cannot understand Mr Pflüger's basic criticism at all.
- The debate is closed.
The vote will take place on Tuesday 16 December 2008.
Written statements (Rule 142)
I should like to express my support for the proposal for a Directive of the European Parliament and of the Council on simplifying terms and conditions for the transfer of defence-related products within the Community (COM (2007) 0765).
It should be noted that the EU's Member States consistently excluded the transfer of defence-related products from the process of European integration, on the grounds of the diversity of national regulations. As a result, defence markets were not opened up, which impacted negatively on all EU Member States. Intensification of integration and reform processes in the armaments sector also enhances the effectiveness of the European Security and Defence Policy, however.
The provisions of the Directive on simplifying the conditions for the transfer of defence-related products will have positive effects in terms of increasing the transparency of procedures by introducing unified and simpler principles for the transfer of defence-related products within the Community. This will mean improved security and reliability of supply, increased competitiveness of the European defence industry and greater trust between Member States of the European Union.
A convincing policy needs to be adequately resourced. From the financial and operational points of view, consolidation of the principles for the transfer of defence-related products as part of the process of simplifying the conditions and procedures for granting authorisations is desirable. I support the draft directive harmonising national provisions in this area. It is a move in the right direction. It will help to open up Member States' markets, strengthen trade relations between the EU and third countries, and also enable SMEs to cooperate on the Community's internal market.
One of the main reasons why the great majority of EU citizens oppose the so-called Treaty of Lisbon is that it anchors and at the same time reinforces the militarisation of the EU rather than allowing the EU to develop as a purely peaceful project. It is mainly the European left that has come out strongly against the militarisation of the EU. The report on the proposal for a directive of the European Parliament and Council on simplifying the terms and conditions of transfers of defence-related products within the Community is a typical example of the militarisation of the EU. Under the cloak of bland and misleading notions such as 'defence equipment' or the 'European defence industry' it has the aim of radically simplifying and strengthening the arms trade and arms manufacturing within the framework of the European Union, while presenting all of this in terms of an economic benefit for small and medium-sized companies. Arguments such as this are unacceptable in such a serious and sensitive area. The militarisation of the EU, including arms manufacturing, is a path that the EU should definitely avoid.